Citation Nr: 1422086	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  07-30 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a sleep disability, to include sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel






INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.  He also had a period of active duty for training (ACDUTRA) with the Army National Guard from November 26, 1984 to April 10, 1985. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for sleep apnea.

In March 2011 and February and November 2013, the Board remanded this matter for further development.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.


FINDING OF FACT

Sleep apnea did not have its clinical onset in service, is not otherwise related to active duty, and is not etiologically related to a service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service and it is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2005, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a sleep disability on a secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in a March 2006 letter.  The timing deficiency with respect to this letter was cured by readjudication of the claim in a July 2007 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Veteran did not receive any pre-adjudication notice of the evidence needed to substantiate his claim of service connection for a sleep disability on a direct basis. However, he was notified of this information in the July 2007 statement of the case. Such a post-decisional document could not serve to provide legally compliant VCAA notice.  Mayfield v. Nicholson, 444 F.4d 1328 (2006).  It should, however, have served to put the Veteran on notice as to what evidence was required and he had years within which to submit additional evidence and argument.

To the extent that the Veteran was not provided with pre-adjudication notice of some of the information required by the VCAA, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id.  See also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).

No such showing of prejudice has been made in this case.  The Veteran received actual notice of the evidence necessary to establish service connection on a direct basis in the July 2007 statement of the case.  Also, he demonstrated actual knowledge of the evidence necessary to establish service connection on a direct basis in that he stated in his March 2005 claim (VA Form 21-4138) that he believed that his current sleep disability was related to sleep problems that he experienced in service.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, all of the identified relevant post-service VA treatment records, and some of the identified relevant post-service private medical records.  In addition, the Veteran was afforded VA examinations for his claimed sleep disability and opinions have been obtained concerning the etiology of this disability.

In its March 2011 and February and November 2013 remands, the Board instructed the agency of original jurisdiction (AOJ) to, among other things, attempt to obtain any available Social Security Administration (SSA) disability records, ask the Veteran to complete an authorization so as to allow VA to obtain all relevant treatment records from Dr. Sexton, and schedule him for VA examinations and obtain opinions as to the etiology of his claimed sleep disability.

The AOJ contacted the SSA in December 2013 and requested all available records pertaining to any claim for disability benefits submitted by the Veteran.  The SSA responded that no records could be sent and that further efforts to obtain any such records would be futile because it was unable to locate any medical records after exhaustive and comprehensive searches.  In a December 2013 letter, the Veteran was notified of the unavailability of SSA records, he was asked to submit any such records in his possession, and he was notified that his claim could be decided within 10 days if no further evidence was received.  He did not respond to the December 2013 letter.  Thus, the AOJ determined that any further efforts to obtain SSA disability records would be futile and VA has no further duty to assist in obtaining any available SSA disability records.  38 C.F.R. § 3.159(c)(1).

In a December 2013 letter, the Veteran was asked to complete the appropriate release form so as to allow VA to obtain any relevant treatment records from Dr. Sexton and he was advised that he was also able to obtain and submit any such records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not respond to the December 2013 letter and did not otherwise submit a completed VA Form 21-4142 to allow VA to obtain relevant treatment records from Dr. Sexton.  

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not submit the appropriate release form so as to allow VA to obtain treatment records from Dr. Sexton, VA has no further duty to attempt to obtain any additional private treatment records.

Moreover, VA examinations were conducted in June 2011 and February 2014 and opinions were obtained concerning the etiology of the Veteran's claimed sleep disability in June 2011, February 2013, and April 2014.  Therefore, the AOJ substantially complied with all of the Board's pertinent March 2011 and February and November 2013 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  As explained below, the Board finds that there is no competent evidence that a service-connected disability caused or aggravated the Veteran's current sleep apnea.  Hence, it is not necessary to determine which version of 38 C.F.R. § 3.310 is applicable in this case.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the February 2014 VA examination report includes a diagnosis of obstructive sleep apnea.  Thus, a current sleep disability has been demonstrated.

The Veteran contends that he began to experience difficulty sleeping in service and that he has experienced a continuity of sleep symptomatology in the years since service.  In the alternative, he claims that his current sleep disability is related to his service-connected PTSD.  

The Veteran is competent to report symptoms of a sleep disability in service as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Although there is no contemporaneous medical evidence of such symptomatology in service or for a number of years after service, there is no affirmative evidence to explicitly contradict the Veteran's reports.  These reports are not inconsistent with the evidence of record and the circumstances of his service. Thus, the Board finds that the reports of a continuity of sleep symptomatology in the years since service are credible.

Regardless of the competent and credible reports of a continuity of sleep symptomatology in the years since service, an award of service connection on this basis is nonetheless precluded because the Veteran's current sleep apnea is not among the chronic conditions listed in 38 C.F.R. § 3.309(a) (2013).  Service connection solely on the basis of a continuity of symptomatology may only be granted if a claimed disability is among this list of chronic conditions.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The objective evidence otherwise indicates that the Veteran's current sleep apnea did not manifest until after service, that it is not related to his sleep problems in service, and that his sleep problems in service were manifestations of his already service-connected PTSD.  There is no evidence of any complaints of or treatment for sleep apnea or any other sleep problems in the Veteran's service treatment records.  There is no report of any separation examination included among the service treatment records.  

Also, the first post-service clinical evidence of sleep apnea are VA pulmonary consultation notes dated in February 2004 which include reports of snoring, breathing difficulties at night, and daytime fatigue and diagnoses of sleep apnea.  A sleep study was conducted at Southeast Alabama Medical Center in September 2004 and the Veteran was diagnosed as having moderate obstructive sleep apnea. There is no clinical evidence of any earlier diagnosis of sleep apnea following service.  

There are conflicting medical opinions as to the etiology of the Veteran's current sleep apnea.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In a July 2005 letter, Dr. Sexton explained that the Veteran had multiple sleep disorders which "date[d] back to his time in the Gulf War in the 1990s."  He clearly had severe insomnia with prolonged sleep latency and sleep maintenance insomnia.  Much of these symptoms stemmed from a confirmed diagnosis of PTSD which originated during service.  He had not been able to maintain a regular sleep-wake pattern since service and had moderate obstructive sleep apnea for which he used continuous positive airway pressure (CPAP).

A letter from a VA nurse practitioner dated in September 2005 reveals that the Veteran was diagnosed as having chronic obstructive pulmonary disease (COPD) and moderate sleep apnea.  The nurse practitioner opined that the Veteran's "sleep disorders date[d] to his time in the Gulf War in the 1990s."  She reasoned that the Veteran had been troubled with prolonged sleep latency and sleep maintenance since service.  She also noted that the Veteran was diagnosed as having PTSD.

The physician who conducted the July 2007 VA examination opined that the Veteran's obstructive sleep apnea (organic in nature) was not caused by or a result of his PTSD.  She reasoned that both PTSD and obstructive sleep apnea cause disrupted sleep.  However, there was no causal connection between PTSD and sleep apnea that was either known or observed in medical literature.  The Veteran's sleep symptoms in service were consistent with PTSD rather than obstructive sleep apnea and PTSD and sleep apnea had no relation to one another.

The July 2007 examiner also opined that the Veteran's sleep apnea was not permanently aggravated by PTSD.  She explained that the only possible effect that PTSD may have had on obstructive sleep apnea is that it may have made the Veteran experience difficulty in keeping a CPAP mask on to treat the sleep apnea.  This did not entail a permanent aggravation and if the problem did exist, it could be alleviated with treatment or compliance with treatment recommendations for the Veteran's PTSD.  The Veteran did not relate that he felt stressed or that he experienced worsened PTSD symptoms by wearing a mask.

In a May 2012 letter, Dr. Sexton opined that there was little doubt that the Veteran's psychophysiological insomnia, PTSD, and circadian rhythm abnormalities were all directly ascribable to his time in the Gulf War.  His sleep apnea "developed during that time interval as well."  In sum, a large portion of the Veteran's sleep disturbance was due to his Gulf War experience.  This opinion was apparently based upon the fact that he reportedly did not have any sleep problems prior to the Gulf War and that he developed severe sleep disturbance after the war.  

In February 2013, a VA nurse practitioner reviewed the Veteran's claims file and opined that his current sleep apnea was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The nurse practitioner explained that there was no evidence to support a finding that the Veteran suffered from sleep apnea in service.  There was no further explanation or reasoning provided for this opinion.

The physician who conducted the February 2014 VA examination reviewed the Veteran's claims file in April 2014 and opined that his current sleep apnea was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  This opinion was based on the fact that his multiple sleep issues which started in service were not a separate and distinct condition from his service-connected psychiatric disability.  His sleep symptoms in service (which included fear for self and family, fear of death, racing thoughts, nightmares, and hypervigilance) were attributable to symptoms of his PTSD.  His sleep apnea was a separate and distinct condition which was not diagnosed until after service.  Extensive questioning of the Veteran revealed that there were no sleep disturbances or symptomatology in service which were consistent with sleep apnea.  Thus, the development of sleep apnea after service was an event that was unrelated to the sleep disruptions, disturbances, and symptoms which occurred during service.

Dr. Sexton's July 2005 opinion that the Veteran's multiple sleep disorders (which included sleep apnea) "date[d] back to his time in the Gulf War in the 1990s" and the February 2013 opinion are entitled to minimal probative weight because they are not accompanied by any specific explanations or rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

However, the September 2005, July 2007, May 2012, and April 2014 opinions are all accompanied by specific rationales that are not inconsistent with the evidence of record.  Thus, these opinions are entitled to substantial probative weight.  See Id.  Dr. Sexton and the nurse practitioner who provided the September 2005 opinion essentially based their opinions entirely upon the Veteran's reports of having developed sleep problems in service and experiencing a continuity of sleep symptomatology in the years since service.  While the Board has acknowledged that such reports are both competent and credible, neither Dr. Sexton nor the nurse practitioner explained whether and to what extent the sleep problems in service were attributable to the Veteran's already service-connected psychiatric disability. 

The physician who provided the April 2014 opinion, however, acknowledged the Veteran's specific sleep symptoms in service and explained that they were symptoms of his service-connected psychiatric disability as opposed to sleep apnea. This conclusion was consistent with that of the physician who conducted the July 2007 VA examination.  In light of the fact that the April 2014 physician provided a more detailed rationale which included an identification of the Veteran's specific sleep symptoms in service (as opposed to a nonspecific and general reference to sleep problems in service) and an explanation as to why these symptoms were attributable to his already service-connected psychiatric disability and not his sleep apnea, the Board finds that the April 2014 opinion is more probative than the September 2005 and May 2012 opinions as to whether the Veteran's sleep symptoms in service represented the onset of his current sleep apnea.

The Veteran has expressed his belief that his sleep apnea is related to the sleep problems that he experienced in service or his service-connected PTSD.  However, as a lay person, he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that his current sleep apnea is related to any specific sleep problems in service or was caused or aggravated by his PTSD, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2013).

There is no other evidence of a relationship between the Veteran's current sleep apnea and service or a service-connected disability, and neither he nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current sleep apnea is related to service, manifested in service, or was caused or aggravated by his service-connected PTSD.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claim of service connection for a sleep disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a sleep disability, to include sleep apnea, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


